      Case 2:18-cv-14065-GGG-MBN Document 49 Filed 08/01/19 Page 1 of 4



LAWRENCE VANDYKE
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice
THOMAS W. PORTS, JR.
150 M Street, NE, 3rd Floor
Washington, D.C. 20002
Tel: (202) 305-0492
Fax: (202) 305-0506
thomas.ports.jr@usdoj.gov

Counsel for Defendants


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF LOU IS IANNA

TAYLOR ENERGY CORPORATION LLC,

              Plaintiff,                            CASE NO. 2:18-cv-14065

v.                                                  Honorable Greg G. Guidry

UNITED STATES DEPARTMENT OF THE                     Magistrate Judge Michael North
INTERIOR, et al.,

              Defendant.


                  FEDERAL DEFENDANTS’ RESPONSE TO
     TAYLOR ENERGY COMPANY LLC’S MOTION TO RESET ORAL ARGUMENT

       Federal Defendants respond to Taylor Energy Company LLC’s (“Taylor”) Motion and

Incorporated Memorandum to Reset Oral Argument on Motion to Transfer in the Interest of

Justice, ECF No. 47, as follows:

       On July 30, 2019, Taylor moved the Court to “reset oral argument on its Motion to

Transfer [to be heard] at the Court’s next regularly scheduled hearing date – August 21, 2019.”

Federal Defendants take no position on Taylor’s request or on the need for oral argument, but

wish to inform the Court that counsel for Federal Defendants has another hearing currently


                                                1
      Case 2:18-cv-14065-GGG-MBN Document 49 Filed 08/01/19 Page 2 of 4



scheduled at 11:00 am on the date Taylor requests, August 21, 2019. Federal Defendants

continue to defer to the Court’s assessment and determination, as expressed in the July 10, 2019

email from Chambers to all parties, which said “[w]ith regard to the request for oral argument on

the pending motion to transfer, Judge Guidry, mindful of Judge Vitter’s June 10th status

conference minutes, will review the pending motion and determine whether he believes oral

argument will be necessary.”

       In a footnote, Taylor also states “[t]he date and deadlines set forth in the Court’s

Scheduling Order dated May 14, 2019 (Rec. Doc. 33) will likely be affected by the Court’s

adjudication of the Motion to Transfer.” Federal Defendants agree the existing scheduling order

will need to change should the Court deny Taylor’s Motion to Transfer, and should Taylor

choose to proceed with this case rather than nonsuit and refile in the Court of Federal Claims.

This case challenges agency action under the Administrative Procedure Act, 5 U.S.C. §§ 701-

706. Compl., ECF No. 1 at 1-4. The general scheduling order entered in this case, however, sets

deadlines for discovery and trial, which deadlines are not relevant in an Administrative

Procedure Act case. 1 See, e.g., Woods v. Fed. Home Loan Bank Bd., 826 F.2d 1400, 1409 (5th

Cir. 1987) (recognizing that a court’s review in an APA case is “confined to the administrative

record”). Instead, any Scheduling Order should set deadlines (1) for Federal Defendants to lodge

the administrative record, (2) for Taylor to file any objections to the administrative record, (3)

for the parties to file cross-motions for summary judgment based on the record, (4) for the parties

to file a joint appendix, and (5) for submission of the cross-motions or oral argument.




         1.   Federal Defendants raised this issue at the May 14, 2019 scheduling conference,
see ECF No. 32, but the case manager conducting the conference informed counsel that she did
not have authority to deviate from the general requirement that she set discovery deadlines and a
trial date.

                                                  2
    Case 2:18-cv-14065-GGG-MBN Document 49 Filed 08/01/19 Page 3 of 4



Dated: August 1, 2019      Respectfully Submitted,


                           LAWRENCE VANDYKE
                           Deputy Assistant Attorney General

                           /s/ Thomas W. Ports, Jr.
                           Thomas W. Ports, Jr. (Va. Bar No. 84321)
                           Trial Attorney
                           150 M St. NE, 3rd Floor
                           Washington, D.C. 20002
                           Tel: (202) 305-0492
                           Fax: (202) 305-0506
                           thomas.ports.jr@usdoj.gov

                           Attorney for Defendants




                                     3
      Case 2:18-cv-14065-GGG-MBN Document 49 Filed 08/01/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of August, 2019 I served a copy of the

foregoing electronically via the court’s ECF system on all counsel of record.

                                       /s/ Thomas W. Ports, Jr.
                                       Thomas W. Ports, Jr.




                                                4
